Exhibit 10.10
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 
This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Second Amendment”) is made
and entered into effective as of February 24, 2009, by and between Forward Air
Corporation, a corporation organized under the laws of the State of Tennessee
(the “Company”), and Bruce A. Campbell (the “Executive”).
 
WHEREAS, the Company and the Executive entered into an Employment Agreement,
effective as of October 30, 2007 (the “Employment Agreement”);
 
WHEREAS, the Employment Agreement was amended by the Amendment to the Employment
Agreement dated December 30, 2008 (hereinafter the “First Amendment”);
 
WHEREAS, section 11(c) of the Employment Agreement specifies that the Employment
Agreement may be amended only by an instrument in writing signed by the parties;
 
For and in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend the
Employment Agreement as follows:
 
 
1.
Section 4 is hereby amended in its entirety to read as follows:

 
TERM. The term of this Agreement shall be for a fixed period from the date of
its execution by both parties until 5:00 p.m. on December 31, 2012.
 
2.           In all other respects, the Employment Agreement, as amended by the
First Amendment, is hereby ratified and confirmed.
 
IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first written above.
 
 
By:
/s/ Bruce A. Campbell
 
Bruce A. Campbell
 
FORWARD AIR CORPORATION
       
By:
/s/ Rodney L. Bell
 
Rodney L. Bell
Its:
Chief Financial Officer, Senior
 
Vice President and Treasurer